            Case 7:20-cv-07201-AEK Document 17 Filed 04/01/21 Page 1 of 1




                                                        U.S. Department of Justice

                                                        United States Attorney
                                                        Southern District of New York
                                                        86 Chambers Street, 3rd floor
                                                        New York, NY 10007


                                                        March 31, 2021


   BY ECF

   Honorable Andrew E. Krause
   United States Magistrate Judge
   United States District Court
   300 Quarropas Street
   White Plains, New York 10601

                                 Re: Gonzalo Rivera Garcia v. Comm’r of Soc. Sec.
                                     20 Civ. 7201 (AEK)

   Dear Judge Krause:

            Pursuant to the schedule in the above-referenced Social Security case, the administrative
   record is due on April 2, 2021. We write respectfully to request, with the consent of plaintiff’s
   counsel, that the time to file the record be extended for 60 days, until June 1, 2021. The reason
   for this request is the Social Security Administration (“SSA”) needs more time to prepare the
   record. As a result of the pandemic SSA has had to redesign its business process to produce
   records remotely, and is also faced with the challenge of a significant increase in the number of
   new cases filed. One prior adjournment was granted in this case. We appreciate the Court’s
   consideration of this request.

                                                Respectfully,
APPLICATION GRANTED.
Dated: April 1, 2021                            AUDREY STRAUSS
                                                United States Attorney


                                         By:            s/ Susan D. Baird
                                                SUSAN D. BAIRD
                                                Assistant United States Attorney
                                                tel. (212) 637-2713
                                                Susan.Baird@usdoj.gov

   cc: Daniel Berger, Esq.
